In his motion appellant does not question the correctness of our opinion on the state's motion for rehearing, but only urges that such motion was not filed in time, and that this court lost jurisdiction when the mandate was issued from this court and was filed in the lower court, hence was without authority to act on the state's motion. If the trial court had entered judgment in the case after the mandate reached there, and before its recall, the question would be serious. If we can consider the affidavit attached to appellant's motion for any purpose it only shows that an agreement for the disposition of the case was entered into but no order or judgment making it effective was ever entered or rendered. Ordinarily this court will not entertain motions filed by either the state or appellant after expiration of fifteen days from the date of the judgment on which rehearing is sought. (Fitts v. State, ___ Tex.Crim. Rep. ___, 264 S.W. 1006, and authorities therein cited); on the other hand it cannot be questioned that this court has control over its judgments during the term at which rendered. (Kraft v. State, 86 Tex.Crim. Rep.,217 S.W. 1038; McCorquodale v. State, 54 Tex.Crim. Rep, 344, ___ S.W. ___.)
Appellant's motion for rehearing is overruled.
Overruled.